Moyer, C.J.,
dissenting.
{¶ 10} I respectfully dissent from the majority decision in regard to the sanction imposed on respondent. Respondent stipulated that he improperly used his trust account to pay personal or business expenses on 122 different occasions, and that he overdrew the account on two of those occasions. In addition, respondent was suspended from the practice of law for ten days in 2005 for failing to pay his biennial registration fees and registered late for the biennium commencing September 1, 2007.
{¶ 11} Respondent’s actions illustrate a troubling carelessness for monetary concerns; such conduct warrants a stricter sanction than the stayed suspension that the majority imposes. ' I would therefore impose a six-month suspension from the practice of law, with no time stayed.